Citation Nr: 0840525	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of exposure to Agent 
Orange during service. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as a residual 
of exposure to Agent Orange during service.  

3.  Entitlement to service connection for an asbestos related 
lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for peripheral neuropathy and asbestosis.  
An October 2004 rating decision denied service connection for 
type 2 diabetes mellitus.  The veteran has perfected appeals 
with respect to these three issues.

The case was previously before the Board in July 2007, when 
it was remanded for the veteran to be accorded a requested 
hearing.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The service medical records do not show any complaints 
of, treatment for, or diagnosis of peripheral neuropathy, or 
diabetes mellitus during service nor does the other evidence 
of record show the presence of either disorder to any degree 
within the first year after the veteran separated from 
service.  

3.  The veteran has a current diagnosis of type 2 diabetes 
mellitus; the medical evidence of record shows this 
disability was caused by pancreatitis which was caused by 
alcohol abuse.  

4.  There is no diagnosis of acute, or subacute, peripheral 
neuropathy of record.

5.  The veteran has a current diagnosis of mild sensory 
polyneuropathy; the medical evidence of record states that 
this disability is caused by nutritional factors and alcohol 
abuse.

6.  The veteran has a current diagnosis of radicular symptoms 
in the lower extremities which are related to spinal stenosis 
caused by a post-service injury.  

7.  There is no competent medical evidence of any current 
diagnosis of any asbestos related disorder.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus, was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been incurred in service, and may not be presumed to 
have been incurred as a result of exposure to Agent Orange 
during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Peripheral neuropathy of the lower extremities, was not 
incurred in, or aggravated by, active military service, may 
not be presumed to have been incurred in service, and may not 
be presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  A respiratory disorder was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
incurred in service, and is not related to claimed exposure 
to asbestos during active service. 38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided this notice in letters 
dated March and September 2004, which were prior to the 
rating decisions which denied service connection for 
disabilities in question.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated March 2006.  

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran was 
accorded recent VA Compensation and Pension examinations with 
respect to his claims for service connection for diabetes 
mellitus and asbestosis.  Additionally, private and VA 
treatment records have been obtained, and these records 
adequately address the veteran's complaints.  

The veteran has not been accorded a VA Compensation and 
Pension examination with respect to his claim for service 
connection for peripheral neuropathy.  Nevertheless, no 
examination is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, the private medical evidence of record adequately 
diagnoses the veteran's neurologic symptoms and relates them 
to causes distinctly separate from the veteran's military 
service.  Additionally, there is no outstanding evidence to 
be obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; private medical treatment records; VA 
medical treatment records; Social Security Administration 
records and VA examination reports and medical opinions.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for service connection.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).




II.  Agent Orange Related Disorders

The veteran claims entitlement to service connection for type 
2 diabetes mellitus and peripheral neuropathy of the lower 
extremities.  He claims that he has these disabilities as a 
result of his exposure to Agent Orange during active military 
service in Vietnam.  

As noted above, service connection may be established for a 
current disability in several ways including on a "direct" 
basis.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 
3.304 (2008).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d).  Establishing direct service connection for a 
disability, which has not been clearly shown in service, 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008)(emphasis added).

Acute and subacute peripheral neuropathy, may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  Type 2 diabetes mellitus  may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent at time after service during which the veteran was 
exposed to Agent Orange. 38 C.F.R. § 3.307(a)(6)(ii) (2008).  

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (2008).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for chronic peripheral 
nervous system disorders or any other disability not 
specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999). 

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claims 
for service connection based upon exposure to Agent Orange 
shall fail.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2008). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A.  Diabetes Mellitus

The veteran's service medical records show no complaints, or 
diagnosis of diabetes mellitus during active service.  

Private medical treatment records dated in August 1999 reveal 
notations that the veteran was "status post treatment for 
alcohol abuse."  A private hospital discharge summary dated 
March 2004 reveals that the veteran was admitted for 
inpatient treatment from the emergency room with symptoms of 
nausea, vomiting, and diarrhea.  A history of frequent 
alcohol usage was noted.  Ultimately, the diagnosis was acute 
pancreatitis.  Subsequently, a diagnosis of diabetes mellitus 
was also made and VA treatment records reveal continuing 
treatment for the disability.

A VA physician reviewed the medical evidence of record.  In 
December 2005 VA Compensation and Pension examination of the 
veteran was also conducted.  The Medical opinion expressed by 
the examining physician dated October 2004 and December 2005 
indicate the veteran's diabetes mellitus is secondary to 
pancreatitis which is due to alcohol abuse, and is not due to 
Agent Orange exposure during service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for diabetes mellitus.  The 
veteran did have active military service in Vietnam during 
the required period of time.  As such, he is presumed to have 
been exposed to Agent Orange during active service.  His 
subsequent diagnosis with type 2 diabetes mellitus would 
normally warrant service connection.  However, all of the 
evidence of record, both private and VA, reveals that the 
veteran's current diabetes mellitus disability is the result 
of acute pancreatitis which is the result of the veteran's 
alcohol abuse.  While the veteran asserts that diabetes 
mellitus is related to Agent Orange exposure, he is not 
competent to provide probative evidence concerning causation.  
The medical opinions of record specifically state that the 
veteran's diabetes mellitus is not the result of Agent Orange 
exposure during service.  As such, the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) have not been not 
satisfied and the veteran's claim fails.  338 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d), (2008).  Accordingly, 
service connection for diabetes mellitus is denied.  

B.  Peripheral Neuropathy

The veteran claims entitlement to service connection for 
peripheral neuropathy of the lower extremities.  He claims 
that he developed this disability as a result of exposure to 
Agent Orange during active service in Vietnam.  

The veteran's service medical records show no complaints, or 
diagnosis of peripheral neuropathy during active service, or 
during the first year after the veteran left Vietnam, where 
he is presumed to have been exposed to Agent Orange.  

An October 1996 private treatment note indicates that the 
veteran had complaints of numbness in both arms and his right 
leg.  A November 1996 private treatment record notes that the 
veteran had a series of three, post-service, back injuries 
beginning in July 1996.

A February 1997, letter from a private physician indicates 
that the veteran has "mild sensorimotor polyneuropathy 
related to nutritional factors and to alcohol intake and also 
in addition has spinal stenosis and radicular symptoms in the 
L4-L5 distribution on the right side.  

A March 2001 private treatment note indicates that the 
veteran had peripheral neuropathy which was secondary to 
alcoholism and lumbar radiculopathy.  

The preponderance of the evidence is against the veteran's 
claim for service connection for peripheral neuropathy.  
Although he asserts that he has this disability as a result 
of Agent Orange exposure or, as to the left leg, from jumping 
out of a helicopter in service, he is not competent to 
provide evidence as to the causation of peripheral 
neuropathy.  Moreover, the veteran does not have a diagnosis 
of acute and subacute peripheral neuropathy within the 
meaning of the applicable VA regulations related to service 
connection based upon Agent Orange exposure.  38 C.F.R. 
§ 3.309(e), Note 2 (2008).  To the extent that the veteran 
does have a current diagnosis of peripheral neuropathy, all 
of the medical evidence of record indicates that it is a 
result of nutritional factors, alcohol abuse, and some 
radicular symptoms from a nonservice connected back 
disability.  Again, this results in the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) have not been 
not satisfied and the veteran's claim fails.  338 U.S.C.A. 
§ 1113 (West 2002); 38 C.F.R. § 3.307(d), (2008).  There is 
no competent medical evidence linking the veteran's current 
peripheral neuropathy to active military service.  All of the 
medical evidence of record links the disability to nonservice 
connected, post-service causes.  Accordingly, service 
connection for peripheral neuropathy of the lower extremities 
is denied.  



III.  Asbestosis

The veteran claims entitlement to service connection for an 
asbestos related lung disability.  He claims that he was 
exposed to asbestos material during active service when he 
preformed duties of a helicopter mechanic.  

The veteran's discharge papers, DD 214, confirm that he was a 
helicopter mechanic during active service.  However, the 
Board need not address whether, or not, the veteran was 
exposed to asbestos during active service.  This is because, 
there is absolutely no medical evidence of any asbestos 
related lung disorder.  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) [hereinafter "DVB Circular"], that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 
(M21-1).  Subsequently, VA has reorganized and revised this 
manual into its current electronic form M21-1MR.  While the 
form has been revised, the information contained therein has 
remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In December 2005, a VA Compensation and Pension examination 
of the veteran was conducted.  Physical examination revealed 
the veteran's lungs were clear.  Chest x-ray examination 
revealed that the lung fields were clear.  Pulmonary function 
testing (PFT) revealed no obstructive or restrictive lung 
disease.  A high-resolution computed tomography (CT) scan of 
the veteran's chest was also conducted.  This revealed no 
evidence of any asbestos related abnormalities such as 
pleural plaques or interstitial fibrosis.  The examining 
physician's diagnosis was "no objective evidence of 
pulmonary asbestosis."  

The preponderance of the evidence is against the veteran's 
claim for service connection for an asbestos related lung 
disability.  There is simply no competent medical evidence 
showing the presence of any lung disability, let alone an 
asbestos related lung disability.  The veteran has failed to 
submit any medical evidence which shows a current diagnosis 
and the veteran has not been shown by the evidence to be 
competent to diagnose diseases.  VA has conducted a 
Compensation and Pension examination with full testing and 
this fails to show the presence of any asbestos related lung 
disability.  With no evidence of the claimed disability, the 
veteran's claim for service connection must be denied.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.   In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

Service connection for type 2 diabetes mellitus is denied.

Service connection for an asbestos related lung disorder is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


